 
Exhibit 10.2
 
$250,000,000


Ruby Tuesday, Inc.
7⅝% Senior Notes Due 2020




REGISTRATION RIGHTS AGREEMENT




May 14, 2012




Merrill Lynch, Pierce, Fenner & Smith
Incorporated,
As Representative of the Initial Purchasers,
One Bryant Park
New York, NY 10036


Ladies and Gentlemen:


Ruby Tuesday, Inc., a Georgia corporation (the “Company”), proposes to issue and
sell to Merrill Lynch, Pierce, Fenner & Smith Incorporated, as representative of
the initial purchasers (collectively, the “Initial Purchasers”), upon the terms
set forth in a purchase agreement dated as of May 7, 2012 (the “Purchase
Agreement”), $250,000,000 aggregate principal amount of its 7⅝% Senior Notes Due
2020 (the “Initial Securities”) to be unconditionally guaranteed by the
guarantors party hereto (the “Guarantors”). The Initial Securities will be
issued pursuant to an indenture, dated as of the date hereof (the “Indenture”),
among the Company, the Guarantors and Wells Fargo Bank, National Association, as
trustee (the “Trustee”). As an inducement to the Initial Purchasers to purchase
the Initial Securities, the Company agrees with the Initial Purchasers, for the
benefit of the holders of the Initial Securities (including, without limitation,
the Initial Purchasers), the Exchange Securities (as defined below) and the
Private Exchange Securities (as defined below) (collectively the “Holders”), as
follows:


1.        Registered Exchange Offer. Unless not permitted by applicable law or
Securities and Exchange Commission (the “Commission”) policy (after the Company
has complied with the ultimate paragraph of this Section 1), the Company and the
Guarantors shall, at their own cost, prepare and, not later than 270 days (or if
the 270th day is not a business day, the first business day thereafter) after
the date of original issue of the Initial Securities (the “Issue Date”), file
with the Commission a registration statement (the “Exchange Offer Registration
Statement”) on an appropriate form under the Securities Act of 1933, as amended
(the “Securities Act”), with respect to a proposed offer (the “Registered
Exchange Offer”) to the Holders of Transfer Restricted Securities (as defined in
Section 6(d) hereof), who are not prohibited by any law or policy of the
Commission from participating in the Registered Exchange Offer, to issue and
deliver to such Holders, in exchange for the Initial Securities, a like
aggregate principal amount of debt securities (the “Exchange Securities”) of the
Company issued under the Indenture and identical in all material respects to the
Initial Securities (except for the transfer restrictions relating to the Initial
Securities and the provisions relating to the matters described in Section 6
hereof) which would be registered under the Securities Act. The Company and the
Guarantors shall use their respective commercially reasonable efforts to cause
such Exchange Offer Registration Statement to become effective under the
Securities Act within 365 days (or if the 365th day is not a business day, the
first business day thereafter) after the Issue Date (such 365th day (or first
business day thereafter), an “effectiveness deadline”) and shall keep the
Exchange Offer Registration Statement effective for not less than 30 days (or
longer, if required
 
 


 
 

--------------------------------------------------------------------------------

 
 

 
by applicable law) after the date notice of the Registered Exchange Offer is
mailed to the Holders (such period being called the “Exchange Offer Registration
Period”).


If the Company commences the Registered Exchange Offer, the Company (i), on
behalf of itself and the Guarantors, will be entitled to close the Registered
Exchange Offer 30 days after such commencement provided that the Company has
accepted all the Initial Securities theretofore validly tendered in accordance
with the terms of the Registered Exchange Offer and (ii) shall use commercially
reasonable efforts to consummate the Registered Exchange Offer no later than 40
days (or longer if required by applicable law) after the date on which the
Exchange Offer Registration Statement is declared effective (or if the 40th day
is not a business day, the first business day thereafter) (such 40th day (or
first business day thereafter) being the “Consummation Deadline”).


Following the declaration of the effectiveness of the Exchange Offer
Registration Statement, the Company, on behalf of itself and the Guarantors,
shall promptly commence the Registered Exchange Offer, it being the objective of
such Registered Exchange Offer to enable each Holder of Transfer Restricted
Securities (as defined in Section 6(d) hereof) electing to exchange the Initial
Securities for Exchange Securities (assuming that such Holder is not an
affiliate of the Company within the meaning of the Securities Act, acquires the
Exchange Securities in the ordinary course of such Holder’s business, is not a
broker-dealer tendering Initial Securities acquired directly from the Company
for its own account and is not engaged in, and does not intend to engage in, and
has no arrangement or understanding with any person to participate in the
distribution of the Exchange Securities and is not prohibited by any law or
policy of the Commission from participating in the Registered Exchange Offer) to
trade such Exchange Securities from and after their receipt without any
limitations or restrictions under the Securities Act and without material
restrictions under the securities laws of the several states of the United
States.


The Company and the Guarantors acknowledge that, pursuant to current
interpretations by the Commission’s staff of Section 5 of the Securities Act, in
the absence of an applicable exemption therefrom, (i) each Holder which is a
broker-dealer electing to exchange Initial Securities, acquired for its own
account as a result of market-making activities or other trading activities, for
Exchange Securities (an “Exchanging Dealer”), is required to deliver a
prospectus containing the information set forth in (a) Annex A hereto on the
cover, (b) Annex B hereto in the “Exchange Offer Procedures” section and the
“Purpose of the Exchange Offer” section, and (c) Annex C hereto in the “Plan of
Distribution” section of such prospectus in connection with a sale of any such
Exchange Securities received by such Exchanging Dealer pursuant to the
Registered Exchange Offer and (ii) an Initial Purchaser that elects to sell
Exchange Securities acquired in exchange for Initial Securities constituting any
portion of an unsold allotment is required to deliver a prospectus containing
the information required by Items 507 or 508 of Regulation S-K under the
Securities Act, as applicable, in connection with such sale.


The Company and the Guarantors shall use their respective commercially
reasonable efforts to keep the Exchange Offer Registration Statement effective
and to amend and supplement the prospectus contained therein in order to permit
such prospectus to be lawfully delivered by all persons subject to the
prospectus delivery requirements of the Securities Act for such period of time
as such persons must comply with such requirements in order to resell the
Exchange Securities; provided, however, that (i) in the case where such
prospectus and any amendment or supplement thereto must be delivered by an
Exchanging Dealer or an Initial Purchaser, such period shall be the lesser of
180 days and the date on which all Exchanging Dealers and the Initial Purchasers
have sold all Exchange Securities held by them (unless such period is extended
pursuant to Section 3(j) below) and (ii) the Company and the Guarantors shall
make such prospectus and any amendment or supplement thereto available to any
broker-dealer for use in connection with any resale of any Exchange Securities
for a period of not less than 90 days after the consummation of the Registered
Exchange Offer.




 
-2-

--------------------------------------------------------------------------------

 


If, upon consummation of the Registered Exchange Offer, any Initial Purchaser
holds Initial Securities acquired by it as part of its initial distribution, the
Company, on behalf of itself and the Guarantors and simultaneously with the
delivery of the Exchange Securities pursuant to the Registered Exchange Offer,
shall issue and deliver to such Initial Purchaser upon the written request of
such Initial Purchaser, in exchange (the “Private Exchange”) for the Initial
Securities held by such Initial Purchaser, a like principal amount of debt
securities of the Company issued under the Indenture and identical in all
material respects (including the existence of restrictions on transfer under the
Securities Act and the securities laws of the several states of the United
States, but excluding provisions relating to the matters described in Section 6
hereof) to the Initial Securities (the “Private Exchange Securities”). The
Initial Securities, the Exchange Securities and the Private Exchange Securities
are herein collectively called the “Securities.”


In connection with the Registered Exchange Offer, the Company, on behalf of
itself and the Guarantors, shall:


(a)  mail to each Holder a copy of the prospectus forming part of the Exchange
Offer Registration Statement, together with an appropriate letter of transmittal
and related documents;


(b)  keep the Registered Exchange Offer open for not less than 30 days (or
longer, if required by applicable law) after the date notice thereof is mailed
to the Holders;


(c)  utilize the services of a depositary for the Registered Exchange Offer,
which may be the Trustee or an affiliate of the Trustee;


(d)  permit Holders to withdraw tendered Securities at any time prior to the
close of business, New York time, on the last business day on which the
Registered Exchange Offer shall remain open; and


(e)       otherwise comply in all material respects with all applicable laws.


As soon as practicable after the close of the Registered Exchange Offer or the
Private Exchange, as the case may be, the Company shall:


(x)  accept for exchange all the Securities validly tendered and not withdrawn
pursuant to the Registered Exchange Offer and the Private Exchange;


(y)      deliver to the Trustee for cancellation all the Initial Securities so
accepted for exchange; and


(z)  cause the Trustee to authenticate and deliver promptly to each Holder of
the Initial Securities, Exchange Securities or Private Exchange Securities, as
the case may be, equal in principal amount to the Initial Securities of such
Holder so accepted for exchange.


The Indenture will provide that the Exchange Securities will not be subject to
the transfer restrictions set forth in the Indenture and that all the Securities
will vote and consent together on all matters as one class and that none of the
Securities will have the right to vote or consent as a class separate from one
another on any matter.


Interest on each Exchange Security and Private Exchange Security issued pursuant
to the Registered Exchange Offer and in the Private Exchange will accrue from
the last interest payment date on




 
-3-

--------------------------------------------------------------------------------

 


which interest was paid on the Initial Securities surrendered in exchange
therefor or, if no interest has been paid on the Initial Securities, from the
date of original issue of the Initial Securities.


Each Holder participating in the Registered Exchange Offer shall be required to
represent to the Company that at the time of the consummation of the Registered
Exchange Offer (i) any Exchange Securities received by such Holder will be
acquired in the ordinary course of business, (ii) such Holder is not engaged in,
and does not intend to engage in, and has no arrangement or understanding with
any person to participate in the distribution of the Securities or the Exchange
Securities within the meaning of the Securities Act, (iii) such Holder is not an
“affiliate,” as defined in Rule 405 of the Securities Act, of the Company or a
broker-dealer tendering Initial Securities acquired directly from the Company
for its own account and (iv) if such Holder is a broker-dealer, that it will
receive Exchange Securities for its own account in exchange for Initial
Securities that were acquired as a result of market-making activities or other
trading activities and that it acknowledges its obligations to deliver a
prospectus in connection with any resale of such Exchange Securities.


Notwithstanding any other provisions hereof, the Company and the Guarantors will
ensure that (i) any Exchange Offer Registration Statement and any amendment
thereto and any prospectus forming part thereof and any supplement thereto
complies in all material respects with the Securities Act and the rules and
regulations thereunder, (ii) any Exchange Offer Registration Statement and any
amendment thereto does not, when it becomes effective, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading and
(iii) any prospectus forming part of any Exchange Offer Registration Statement,
and any supplement to such prospectus, does not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.


If following the date hereof there has been announced a change in Commission
policy with respect to exchange offers that in the reasonable opinion of counsel
to the Company raises a substantial question as to whether the Registered
Exchange Offer is permitted by applicable federal law, the Company and the
Guarantors will seek a no-action letter or other favorable decision from the
Commission allowing the Company to consummate the Registered Exchange Offer. The
Company and the Guarantors will pursue the issuance of such a decision to the
Commission staff level. In connection with the foregoing, the Company and the
Guarantors will take all such other actions as may be requested by the
Commission or otherwise required in connection with the issuance of such
decision, including without limitation (i) participating in telephonic
conferences with the Commission, (ii) delivering to the Commission staff an
analysis prepared by counsel to the Company setting forth the legal bases, if
any, upon which such counsel has concluded that the Registered Exchange Offer
should be permitted and (iii) diligently pursuing a resolution (which need not
be favorable) by the Commission staff.


2.        Shelf Registration. If, (i) because of any change in law or in
applicable interpretations thereof by the staff of the Commission, the Company
and the Guarantors are not permitted to effect a Registered Exchange Offer, as
contemplated by Section 1 hereof, (ii) the Registered Exchange Offer is not
consummated within 405 days after the Issue Date (or if the 405th day is not a
business day, the first business day thereafter), (iii) any Initial Purchaser so
requests with respect to the Initial Securities (or the Private Exchange
Securities) held by it that are not eligible to be exchanged for Exchange
Securities in the Registered Exchange Offer and held by it following
consummation of the Registered Exchange Offer or (iv) any Holder (other than an
Exchanging Dealer) is prohibited by law or Commission policy from participating
in the Registered Exchange Offer or any Holder (other than an Exchanging Dealer)
that participates in the Registered Exchange Offer does not receive freely
tradable Exchange Securities on the


 
 
-4-

--------------------------------------------------------------------------------

 


date of the exchange and, in each case, such Holder so requests, the Company
shall take the following actions:


(a)  The Company and the Guarantors shall, at their cost, as promptly as
practicable (but in no event more than 90 days (or the first business day
thereafter) after so required or requested pursuant to this Section 2) file with
the Commission and thereafter shall use its commercially reasonable efforts to
cause to be declared effective (unless it becomes effective automatically upon
filing), but in no event more than 180 days (or the first business day
thereafter) after such requirement or request pursuant to this Section 2 (such
180th day (or first business day thereafter), an “effectiveness deadline”), a
registration statement (the “Shelf Registration Statement” and, together with
the Exchange Offer Registration Statement, a “Registration Statement”) on an
appropriate form under the Securities Act relating to the offer and sale of the
Transfer Restricted Securities (as defined in Section 6(d) hereof) by the
Holders thereof from time to time in accordance with the methods of distribution
set forth in the Shelf Registration Statement and Rule 415 under the Securities
Act (hereinafter, the “Shelf Registration”); provided, however, that no Holder
(other than an Initial Purchaser) shall be entitled to have the Securities held
by it covered by such Shelf Registration Statement unless such Holder agrees in
writing to be bound by all the provisions of this Agreement applicable to such
Holder; provided further that in no event shall the Company be required to file
the Shelf Registration Statement or have such Shelf Registration Statement
declared effective prior to the applicable deadlines for the Exchange Offer
Registration Statement.


(b)  The Company and the Guarantors shall use their commercially reasonable
efforts to keep the Shelf Registration Statement continuously effective until
the earliest of (A) one year after the Shelf Registration Statement has been
declared effective (the “Shelf Registration Period”) and (B) the date on which
all Initial Securities registered thereunder are disposed of in accordance
therewith. The Company and the Guarantors shall be deemed not to have used their
commercially reasonable efforts to keep the Shelf Registration Statement
effective during the requisite period if they voluntarily take any action that
would result in Holders of Securities covered thereby not being able to offer
and sell such Securities during that period, unless such action is required by
applicable law.


(c)  Notwithstanding any other provisions of this Agreement to the contrary, the
Company and the Guarantors shall cause the Shelf Registration Statement and the
related prospectus and any amendment or supplement thereto, as of its respective
effective date, (i) to comply in all material respects with the applicable
requirements of the Securities Act and the rules and regulations of the
Commission and (ii) not to contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.


3.        Registration Procedures. In connection with any Shelf Registration
contemplated by Section 2 hereof and, to the extent applicable, any Registered
Exchange Offer contemplated by Section 1 hereof, the following provisions shall
apply:


(a)       The Company and the Guarantors shall (i) furnish to each Initial
Purchaser, prior to the filing thereof with the Commission, a copy of the
Registration Statement and each amendment thereof and each supplement, if any,
to the prospectus included therein and, in the event that an Initial Purchaser
(with respect to any portion of an unsold allotment from the original offering)
is participating in the Registered Exchange Offer or the Shelf Registration, the
Company and the Guarantors shall use their commercially reasonable efforts to
reflect in each such document, when




 
-5-

--------------------------------------------------------------------------------

 
 

 
so filed with the Commission, such comments as such Initial Purchaser reasonably
may propose; (ii) include the information set forth in Annex A hereto on the
cover, in Annex B hereto in the “Exchange Offer Procedures” section and the
“Purpose of the Exchange Offer” section and in Annex C hereto in the “Plan of
Distribution” section of the prospectus forming a part of the Exchange Offer
Registration Statement and include the information set forth in Annex D hereto
in the Letter of Transmittal delivered pursuant to the Registered Exchange
Offer; (iii) if requested by an Initial Purchaser, include the information
required by Items 507 or 508 of Regulation S-K under the Securities Act, as
applicable, in the prospectus forming a part of the Exchange Offer Registration
Statement; (iv) include within the prospectus contained in the Exchange Offer
Registration Statement a section entitled “Plan of Distribution,” reasonably
acceptable to the Initial Purchasers, which shall contain a summary statement of
the positions taken or policies made by the staff of the Commission with respect
to the potential “underwriter” status of any broker-dealer that is the
beneficial owner (as defined in Rule 13d-3 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) of Exchange Securities received by such
broker-dealer in the Registered Exchange Offer (a “Participating
Broker-Dealer”), whether such positions or policies have been publicly
disseminated by the staff of the Commission or such positions or policies, in
the reasonable judgment of the Initial Purchasers based upon advice of counsel
(which may be in-house counsel), represent the prevailing views of the staff of
the Commission and have been revised since the date hereof; and (v) in the case
of a Shelf Registration Statement, include in the prospectus included in the
Shelf Registration Statement (or, if permitted by Commission Rule 430B(b), in a
prospectus supplement that becomes a part thereof pursuant to Commission Rule
430B(f)) that is delivered to any Holder pursuant to Section 3(d) and (f), the
names of the Holders who propose to sell Securities pursuant to the Shelf
Registration Statement as selling security-holders; provided that such Holders
have provided the Company with such information prior to the filing of the Shelf
Registration Statement or the prospectus supplement, as applicable.


(b)       The Company and the Guarantors shall advise the Initial Purchasers,
the Holders of the Securities and any Participating Broker-Dealer from whom the
Company has received prior written notice that it will be a Participating
Broker-Dealer in the Registered Exchange Offer (which notice pursuant to clauses
(ii)-(v) hereof shall be accompanied by an instruction to suspend the use of the
prospectus until the requisite changes have been made):


(i)   when the Registration Statement or any amendment thereto has been filed
with the Commission and when the Registration Statement or any post-effective
amendment thereto has become effective;


(ii)  of any request by the Commission for amendments or supplements to the
Registration Statement or the prospectus included therein or for additional
information;


(iii)  of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose, of the issuance by the Commission of a notification of
objection to the use of the form on which the Registration Statement has been
filed, and of the happening of any event that causes the Company to become an
“ineligible issuer,” as defined in Commission Rule 405;


(iv)  of the receipt by the Company or its legal counsel of any notification
with respect to the suspension of the qualification of the Securities for sale
in any jurisdiction or the initiation or threatening of any proceeding for such
purpose; and






 
-6-

--------------------------------------------------------------------------------

 


(v)      of the happening of any event that requires the Company to make changes
in the Registration Statement or the prospectus in order that the Registration
Statement or the prospectus do not contain an untrue statement of a material
fact nor omit to state a material fact required to be stated therein or
necessary to make the statements therein (in the case of the prospectus, in
light of the circumstances under which they were made) not misleading.


(c)  The Company and the Guarantors shall use their commercially reasonable
efforts to obtain the withdrawal at the earliest possible time, of any order
suspending the effectiveness of the Registration Statement.


(d)  If not otherwise available on the Commission’s Electronic Data Gathering
Analysis and Retrieval (“EDGAR”) System or similar system, upon the written
request of a Holder of Securities included within the coverage of the Shelf
Registration, the Company and the Guarantors shall furnish to such Holder,
without charge, at least one copy of the Shelf Registration Statement and any
post-effective amendment or supplement thereto, including financial statements
and schedules, and, if the Holder so requests in writing, all exhibits thereto
(including those, if any, incorporated by reference). The Company and the
Guarantors shall not, without the prior consent of the Initial Purchasers, and
each Initial Purchaser, Holder of the Securities and Participating Broker-Dealer
shall not, without the prior written consent of the Company, make any offer
relating to the Securities that would constitute a “free writing prospectus,” as
defined in Commission Rule 405.


(e)  If not otherwise available on the Commission’s EDGAR System or similar
system, upon the written request of an Initial Purchaser, Exchanging Dealer or
Holder, the Company and the Guarantors shall deliver to such Exchanging Dealer
and such Initial Purchaser, and to any other Holder who so requests, without
charge, at least one copy of the Exchange Offer Registration Statement and any
post-effective amendment thereto, including financial statements and schedules,
and, if any Initial Purchaser or any such Holder requests, all exhibits thereto
(including those incorporated by reference).


(f)  The Company and the Guarantors shall, during the Shelf Registration Period,
deliver to each Holder of Securities included within the coverage of the Shelf
Registration, without charge, as many copies of the prospectus (including each
preliminary prospectus) included in the Shelf Registration Statement and any
amendment or supplement thereto as such person may reasonably request. The
Company consents, subject to the provisions of this Agreement, to the use of the
prospectus or any amendment or supplement thereto by each of the selling Holders
of the Securities in connection with the offering and sale of the Securities
covered by the prospectus, or any amendment or supplement thereto, included in
the Shelf Registration Statement.


(g  The Company and the Guarantors shall deliver to each Initial Purchaser, any
Exchanging Dealer, any Participating Broker-Dealer and such other persons
required to deliver a prospectus following the Registered Exchange Offer,
without charge, as many copies of the final prospectus included in the Exchange
Offer Registration Statement and any amendment or supplement thereto as such
persons may reasonably request. The Company consents, subject to the provisions
of this Agreement, to the use of the prospectus or any amendment or supplement
thereto by any Initial Purchaser, if necessary, any Participating Broker-Dealer
and such other persons required to deliver a prospectus following the Registered
Exchange Offer in connection with the offering and sale of the Exchange
Securities covered by the prospectus, or any amendment or supplement thereto,
included in such Exchange Offer Registration Statement.




 
-7-

--------------------------------------------------------------------------------

 
 

 
(h)  Prior to any public offering of the Securities pursuant to any Registration
Statement, the Company, on behalf of itself and the Guarantors, shall use its
commercially reasonable efforts to register or qualify or cooperate with the
Holders of the Securities included therein and their respective counsel in
connection with the registration or qualification of the Securities for offer
and sale under the securities or “blue sky” laws of such states of the United
States as any Holder of the Securities reasonably requests in writing and do any
and all other acts or things necessary or advisable to enable the offer and sale
in such jurisdictions of the Securities covered by such Registration Statement;
provided, however, that the Company shall not be required to (i) qualify
generally to do business in any jurisdiction where it is not then so qualified
or (ii) take any action which would subject it to general service of process or
to taxation in any jurisdiction where it is not then so subject.


(i)  Unless the Securities are in book-entry form, the Company and the
Guarantors shall cooperate with the Holders of the Securities to facilitate the
timely preparation and delivery of certificates representing the Securities to
be sold pursuant to any Registration Statement free of any restrictive legends
(consistent with the provisions of the Indenture) and in such denominations and
registered in such names as the Holders may request a reasonable period of time
prior to sales of the Securities pursuant to such Registration Statement.


(j)  Upon the occurrence of any event contemplated by paragraphs (ii) through
(v) of Section 3(b) above during the period for which the Company is required to
maintain an effective Registration Statement, the Company and the Guarantors
shall promptly prepare and file a post-effective amendment to the Registration
Statement or a supplement to the related prospectus and any other required
document so that, as thereafter delivered to Holders of the Securities or
purchasers of Securities, the prospectus will not contain an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. If the Company notifies the Initial
Purchasers, the Holders of the Securities and any known Participating
Broker-Dealer in accordance with paragraphs (ii) through (v) of Section 3(b)
above to suspend the use of the prospectus until the requisite changes to the
prospectus have been made (such notice, a “Suspension Notice”), then the Initial
Purchasers, the Holders of the Securities and any such Participating
Broker-Dealers shall suspend use of such prospectus (and shall keep confidential
the cause of such notice for so long as such cause is not otherwise publicly
known), and the period of effectiveness of the Shelf Registration Statement
provided for in Section 2(b) above and the Exchange Offer Registration Statement
provided for in Section 1 above shall each be extended by the number of days
from and including the date of the giving of such notice to and including the
date when the Initial Purchasers, the Holders of the Securities and any known
Participating Broker-Dealer shall have received such amended or supplemented
prospectus pursuant to this Section 3(j). Each Holder receiving a Suspension
Notice hereby agrees that (unless prohibited by applicable law or internal
policy of such Holder) it will either (i) destroy all prospectuses, other than
permanent file copies, then in such Holder’s possession which have been replaced
by the Company with more recently dated prospectuses or (ii) deliver to the
Company all copies, other than permanent file copies, then in such Holder’s
possession of the prospectus covering such Securities that was current at the
time of receipt of the Suspension Notice. During the period during which the
Company is required to maintain an effective Shelf Registration Statement
pursuant to this Agreement, the Company and the Guarantors will, prior to the
three-year expiration of that Shelf Registration Statement, file and use their
commercially reasonable efforts to cause to be declared effective (unless it
becomes effective automatically upon filing) within a period that avoids any
interruption in the ability of Holders of Securities covered by the expiring
Shelf Registration Statement to make registered dispositions, a new registration
statement relating






 
-8-

--------------------------------------------------------------------------------

 
 

 
to the Securities, which shall be deemed the “Shelf Registration Statement” for
purposes of this Agreement; provided, however, in no event shall the Company and
the Guarantors be obligated to keep any Shelf Registration Statement effective
beyond the period as required by Section 2(b) of this Agreement as extended by
the number of days provided for in the second sentence of this Section 3(j).


(k)  Not later than the effective date of the applicable Registration Statement,
the Company and the Guarantors will provide a CUSIP number for the Initial
Securities, the Exchange Securities or the Private Exchange Securities, as the
case may be, and provide the applicable trustee with printed certificates for
the Initial Securities, the Exchange Securities or the Private Exchange
Securities, as the case may be, in a form eligible for deposit with The
Depository Trust Company.


(l)  The Company and the Guarantors will comply in all material respects with
all rules and regulations of the Commission to the extent and so long as they
are applicable to the Registered Exchange Offer or the Shelf Registration and
will make generally available to its security holders (or otherwise provide in
accordance with Section 11(a) of the Securities Act) an earnings statement
satisfying the provisions of Section 11(a) of the Securities Act, no later than
45 days after the end of a 12-month period (or 90 days, if such period is a
fiscal year) beginning with the first month of the Company’s first fiscal
quarter commencing after the effective date of the Registration Statement, which
statement shall cover such 12-month period.


(m)  The Company and the Guarantors shall cause the Indenture to be qualified
under the Trust Indenture Act of 1939, as amended, in a timely manner and
containing such changes, if any, as shall be necessary for such qualification.
In the event that such qualification would require the appointment of a new
trustee under the Indenture, the Company and the Guarantors shall appoint a new
trustee thereunder pursuant to the applicable provisions of the Indenture.


(n)  The Company may require each Holder of Securities to be sold pursuant to
the Shelf Registration Statement to furnish to the Company such information
regarding the Holder and the distribution of the Securities as the Company may
from time to time reasonably require for inclusion in the Shelf Registration
Statement, and the Company may exclude from such registration the Securities of
any Holder that unreasonably fails to furnish such information within a
reasonable time after receiving such request. In addition, without limiting the
foregoing, the Company may require any Holder of Securities to be sold pursuant
to a Shelf Registration Statement to furnish to the Company in writing, within
20 days after receipt of a request therefor, the information specified in Item
507 or Item 508 of Regulation S-K, as applicable, of the Securities Act for use
in connection with any Shelf Registration Statement or prospectus or preliminary
prospectus included therein.


(o)  The Company and the Guarantors shall enter into such customary agreements
(including, if requested, an underwriting agreement in customary form) and take
all such other customary action, if any, as any Holder of the Securities shall
reasonably request in order to facilitate the disposition of the Securities
pursuant to any Shelf Registration.


(p)  In the case of any Shelf Registration, the Company and the Guarantors, as
applicable, shall (i) make reasonably available for inspection by the Holders of
the Securities, any underwriter participating in any disposition pursuant to the
Shelf Registration Statement and any attorney, accountant or other agent
retained by the Holders of the Securities or any such underwriter all relevant
financial and other records, pertinent corporate documents and properties of the




 
-9-

--------------------------------------------------------------------------------

 
 

 
Company and (ii) cause the Company’s officers, directors, employees, accountants
and auditors to supply all relevant information reasonably requested by the
Holders of the Securities or any such underwriter, attorney, accountant or agent
in connection with the Shelf Registration Statement, in each case, as shall be
reasonably necessary to enable such persons to conduct a reasonable
investigation within the meaning of Section 11 of the Securities Act; provided,
however, that the foregoing inspection and information gathering shall be
coordinated on behalf of the Initial Purchasers by you and on behalf of the
other parties, by one counsel designated by and on behalf of such other parties
as described in Section 4 hereof; provided, further, however, that the conduct
of the foregoing inspection and information gathering shall be subject to the
execution by all persons party to such inspection and information gathering of a
reasonable confidentiality undertaking in customary form with respect to
confidential and proprietary information of the Company.


(q)       In the case of any Shelf Registration, the Company, if requested by
any Holder of Securities covered thereby, shall cause (i) its counsel (who may
be an employee of the Company) to deliver an opinion and updates thereof
relating to the Securities in customary form addressed to such Holders and the
managing underwriters, if any, thereof and dated, in the case of the initial
opinion, the effective date of such Shelf Registration Statement (it being
agreed that the matters to be covered by such opinion shall include, without
limitation, the due incorporation and good standing of the Company and the
Guarantors; the due authorization, execution and delivery of the relevant
agreement of the type referred to in Section 3(o) hereof by the Company and the
Guarantors; the due authorization, execution, authentication and issuance, and
the validity and enforceability, of the applicable Securities; the absence of
material legal or governmental proceedings involving the Company and the
Guarantors; the absence of governmental approvals required to be obtained in
connection with the Shelf Registration Statement, the offering and sale of the
applicable Securities, or any agreement of the type referred to in Section 3(o)
hereof (other than as required by any state securities or “blue sky” laws or the
federal securities laws of the United States); the compliance in all material
respects as to form of such Shelf Registration Statement and any documents
incorporated by reference therein and of the Indenture with the requirements of
the Securities Act and the Trust Indenture Act, respectively; as of the date of
the opinion and as of the effective date of the Shelf Registration Statement or
most recent post-effective amendment thereto or most recent prospectus
supplement thereto that is deemed to establish a new effective date, as the case
may be, the absence from such Shelf Registration Statement and the prospectus
and any prospectus supplement included therein, as then amended or supplemented
and including any documents incorporated by reference therein, of an untrue
statement of a material fact or the omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading; and as of an applicable time identified by such Holders or managing
underwriters, the absence from the prospectus included in the Registration
Statement, as amended or supplemented at such applicable time and including any
documents incorporated by reference therein, taken together with any other
documents identified by such Holders or managing underwriters, of an untrue
statement of a material fact or the omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading); (ii)
its officers to execute and deliver all customary documents and certificates and
updates thereof requested by any underwriters of the applicable Securities and
(iii) its independent registered public accounting firm and the independent
registered public accounting firm with respect to any other entity for which
financial information is provided in the Shelf Registration Statement to provide
to the selling Holders of the applicable Securities and any underwriter therefor
a comfort letter in customary form and covering matters of the type customarily
covered in comfort letters in connection with primary underwritten offerings,
subject to receipt of appropriate documentation as contemplated, and only if
permitted, by Statement of Auditing Standards No. 72.


 


 
-10-

--------------------------------------------------------------------------------

 
 

 
(r)  If a Registered Exchange Offer or a Private Exchange is to be consummated,
upon delivery of the Initial Securities by Holders to the Company (or to such
other Person as directed by the Company) in exchange for the Exchange Securities
or the Private Exchange Securities, as the case may be, the Company shall mark,
or cause to be marked, on the Initial Securities so exchanged that such Initial
Securities are being canceled in exchange for the Exchange Securities or the
Private Exchange Securities, as the case may be; in no event shall the Initial
Securities be marked as paid or otherwise satisfied.


(s)  The Company and the Guarantors will use their commercially reasonable
efforts to (a) if the Initial Securities have been rated prior to the initial
sale of such Initial Securities, confirm such ratings will apply to the
Securities covered by a Shelf Registration Statement, or (b) if the Initial
Securities were not previously rated, cause the Securities covered by a Shelf
Registration Statement to be rated with the appropriate rating agencies, if so
requested by Holders of a majority in aggregate principal amount of Securities
covered by such Shelf Registration Statement, or by the managing underwriters,
if any.


(t)  In the event that any broker-dealer registered under the Exchange Act shall
underwrite any Securities or participate as a member of an underwriting
syndicate or selling group or “assist in the distribution” (within the meaning
of the Conduct Rules (the “Rules”) of the Financial Industry Regulatory
Authority, Inc. (“FINRA”)) thereof, whether as a Holder of such Securities or as
an underwriter, a placement or sales agent or a broker or dealer in respect
thereof, or otherwise, the Company and the Guarantors will assist such
broker-dealer in complying with the requirements of such Rules, including,
without limitation, by (i) if such Rules, including Rule 5121, shall so require,
engaging a “qualified independent underwriter” (as defined in Rule 5121) to
participate in the preparation of the Registration Statement relating to such
Securities, to exercise usual standards of due diligence in respect thereto and,
if any portion of the offering contemplated by such Registration Statement is an
underwritten offering or is made through a placement or sales agent, to
recommend the yield of such Securities, (ii) indemnifying any such qualified
independent underwriter to the extent of the indemnification of underwriters
provided in Section 5 hereof and (iii) providing such information to such
broker-dealer as may be required in order for such broker-dealer to comply with
the requirements of the Rules.


(u)  The Company and the Guarantors shall use their commercially reasonable
efforts to take all other steps necessary to effect the registration of the
Securities covered by a Registration Statement contemplated hereby.


(v)  Each Holder and each Participating Broker-Dealer agrees by acquisition of
Initial Securities or Exchange Securities that, upon the Company providing
notice to such Holder or Participating Broker-Dealer, as the case may be, (x) of
the happening of any event of the kind described in paragraphs (ii) through (v)
of Section 3(b) hereof, or (y) that the Board of Directors of the Company has
resolved that the Company has a bona fide business purpose for doing so, then,
upon providing such notice (which shall refer to this Section 3(v)), the Company
may delay the filing or the effectiveness of the Exchange Offer Registration
Statement or the Shelf Registration Statement (if not then filed or effective,
as applicable) and shall not be required to maintain the effectiveness thereof
or amend or supplement the Exchange Offer Registration Statement or the Shelf
Registration Statement, in all cases, for a period (a “Delay Period”) expiring
upon (i) in the case of the immediately preceding clause (x), the date which is
the earlier of (A) such Holder’s or Participating Broker-Dealer’s receipt of the
copies of the supplemented or amended prospectus contemplated by Section 3(g)
hereof or (B) until it is advised in writing by the Company that the use of the
applicable prospectus may be resumed, and has received copies of any amendments
or




 
-11-

--------------------------------------------------------------------------------

 


supplements thereto or (ii) in the case of the immediately preceding clause (y),
the date which is the earlier of (A) the date on which such business purpose
ceases to interfere with the Company’s and the Guarantors’ obligations to file
or maintain the effectiveness of any such Registration Statement pursuant to
this Agreement or (B) 60 days after the Company notifies the Holders of such
good faith determination. There shall not be more than 60 days of Delay Periods
during any 12-month period. The period of effectiveness of the Shelf
Registration Statement provided for in Section 2(b) above and the Exchange Offer
Registration Statement provided for in Section 1 above shall each be extended by
a number of days equal to the number of days during any Delay Period. Any Delay
Period will not alter the obligations of the Company or the Guarantors to pay
Additional Interest under the circumstances set forth in Section 6 hereof.


4.         Registration Expenses. The Company and the Guarantors shall bear all
fees and expenses incurred in connection with the performance of their
obligations under Sections 1 through 3 hereof, whether or not the Registered
Exchange Offer or a Shelf Registration Statement is filed or becomes effective.
In the event a Shelf Registration is required by this Agreement, the Company and
the Guarantors shall bear or reimburse the Holders of the Securities covered
thereby for the reasonable and documented fees and disbursements of not more
than one firm of counsel designated by the Holders of a majority in principal
amount of the Initial Securities covered thereby to act as counsel for the
Holders of the Initial Securities in connection therewith.


5.         Indemnification.


(a)       The Company and the Guarantors, jointly and severally, agree to
indemnify and hold harmless each Holder of the Securities, any Participating
Broker-Dealer and each person, if any, who controls such Holder or such
Participating Broker-Dealer within the meaning of the Securities Act or the
Exchange Act (each Holder, any Participating Broker-Dealer and such controlling
persons are referred to collectively as the “Indemnified Parties”) from and
against any losses, claims, damages or liabilities, joint or several, or any
actions in respect thereof (including, but not limited to, any losses, claims,
damages, liabilities or actions relating to purchases and sales of the
Securities) to which each Indemnified Party may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such losses, claims,
damages, liabilities or actions arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in a
Registration Statement or prospectus or in any amendment or supplement thereto
or in any preliminary prospectus or “issuer free writing prospectus,” as defined
in Commission Rule 433 (“Issuer FWP”), relating to a Shelf Registration, or
arise out of, or are based upon, the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and shall reimburse, as incurred, the
Indemnified Parties for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action in respect thereof; provided, however, that (i) the Company
shall not be liable in any such case to the extent that such loss, claim, damage
or liability arises out of or is based upon any untrue statement or alleged
untrue statement or omission or alleged omission made in a Registration
Statement or prospectus or in any amendment or supplement thereto or in any
preliminary prospectus or Issuer FWP relating to a Shelf Registration in
reliance upon and in conformity with written information pertaining to such
Holder or Participating Broker-Dealer and furnished to the Company by or on
behalf of such Holder or Participating Broker-Dealer specifically for inclusion
therein; provided further, however, that this indemnity agreement will be in
addition to any liability which the Company and the Guarantors may otherwise
have to such Indemnified Party. The Company and the Guarantors shall also
indemnify underwriters in connection with any Shelf Registration, their officers
and directors and each person who controls such underwriters within the meaning
of the Securities Act or the Exchange Act to the same extent as provided above
with respect to the indemnification of the Holders of the Securities if
requested by such Holders.




 
-12-

--------------------------------------------------------------------------------

 


(b)       Each Holder of the Securities and each Participating Broker-Dealer,
severally and not jointly, will indemnify and hold harmless the Company, the
Guarantors and each person, if any, who controls the Company or the Guarantors,
as the case may be, within the meaning of the Securities Act or the Exchange Act
from and against any losses, claims, damages or liabilities or any actions in
respect thereof, to which the Company, the Guarantors or any such controlling
person may become subject under the Securities Act, the Exchange Act or
otherwise, insofar as such losses, claims, damages, liabilities or actions arise
out of or are based upon any untrue statement or alleged untrue statement of a
material fact contained in a Registration Statement or prospectus or in any
amendment or supplement thereto or in any preliminary prospectus or Issuer FWP
relating to a Shelf Registration, or arise out of or are based upon the omission
or alleged omission to state therein a material fact necessary to make the
statements therein not misleading, but in each case only to the extent that the
untrue statement or omission or alleged untrue statement or omission was made in
reliance upon and in conformity with written information pertaining to such
Holder or Participating Broker-Dealer and furnished to the Company by or on
behalf of such Holder or Participating Broker-Dealer specifically for inclusion
therein; and, subject to the limitation set forth immediately preceding this
clause, shall reimburse, as incurred, the Company or the Guarantors, as the case
may be, for any legal or other expenses reasonably incurred by the Company, the
Guarantors or any such controlling person in connection with investigating or
defending any loss, claim, damage, liability or action in respect thereof. This
indemnity agreement will be in addition to any liability which such Holder or
Participating Broker-Dealer may otherwise have to the Company, the Guarantors or
any of their controlling persons.


(c)       Promptly after receipt by an indemnified party under this Section 5 of
notice of the commencement of any action or proceeding (including a governmental
investigation), such indemnified party will, if a claim in respect thereof is to
be made against the indemnifying party under this Section 5, notify the
indemnifying party of the commencement thereof; but the failure to notify the
indemnifying party shall not relieve the indemnifying party from any liability
that it may have under subsection (a) or (b) above except to the extent that it
has been materially prejudiced (through the forfeiture of substantive rights or
defenses) by such failure; and provided further that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an indemnified party otherwise than under subsection (a) or (b) above. In case
any such action is brought against any indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party, be counsel to the
indemnifying party), and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof the
indemnifying party will not be liable to such indemnified party under this
Section 5 for any legal or other expenses, other than reasonable costs of
investigation, subsequently incurred by such indemnified party in connection
with the defense thereof. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any pending or
threatened action in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party unless such settlement (i) includes an unconditional release of such
indemnified party from all liability on any claims that are the subject matter
of such action, and (ii) does not include a statement as to or an admission of
fault, culpability or a failure to act by or on behalf of any indemnified party.
The indemnifying party shall not be liable for any settlement of any proceeding
effected without its written consent but, if settled with such consent or if
there be a final judgment, for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party from and against any loss or liability by reason
of such settlement or judgment. If any such proceeding shall be brought or
asserted against an indemnified party and it shall have notified the
indemnifying party thereof, the indemnifying party shall retain counsel
reasonably satisfactory to the indemnified party (who shall not, without the
consent of the indemnified party, be counsel to the indemnifying party) to
represent the indemnified party in




 
-13-

--------------------------------------------------------------------------------

 


such proceeding and shall pay the reasonable fees and expenses of such counsel
related to such proceeding, as incurred. In any such proceeding, any indemnified
party shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such indemnified party unless (i) the
indemnifying party and the indemnified party shall have mutually agreed to the
contrary, (ii) the indemnifying party has failed within a reasonable time to
retain counsel reasonably satisfactory to the indemnified party, (iii) the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the indemnifying party or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the indemnifying party
and the indemnified party and representation of both parties by the same counsel
would be inappropriate due to actual or potential differing interest between
them. It is understood and agreed that the indemnifying party shall not, in
connection with any proceeding or related proceeding in the same jurisdiction,
be liable for the fees and expenses of more than one separate firm (in addition
to any local counsel) for all indemnified parties, and that all such fees and
expenses shall be reimbursed as they are incurred.


(d)       If the indemnification provided for in this Section 5 is unavailable
or insufficient to hold harmless an indemnified party under subsections (a) or
(b) above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to in subsection (a) or (b)
above (i) in such proportion as is appropriate to reflect the relative benefits
received by the indemnifying party or parties on the one hand and the
indemnified party on the other from the exchange of the Securities, pursuant to
the Registered Exchange Offer, or (ii) if the allocation provided by the
foregoing clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the indemnifying party or parties on
the one hand and the indemnified party on the other in connection with the
statements or omissions that resulted in such losses, claims, damages or
liabilities (or actions in respect thereof) as well as any other relevant
equitable considerations. The relative fault of the parties shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Company and the Guarantors
on the one hand or such Holder or such other indemnified party, as the case may
be, on the other, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The amount paid by an indemnified party as a result of the losses, claims,
damages or liabilities referred to in the first sentence of this subsection (d)
shall be deemed to include any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any action
or claim which is the subject of this subsection (d). Notwithstanding any other
provision of this Section 5(d), the Holders of the Securities shall not be
required to contribute any amount in excess of the amount by which the net
proceeds received by such Holders from the sale of the Securities pursuant to a
Registration Statement exceeds the amount of damages which such Holders have
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this paragraph (d), each person,
if any, who controls such indemnified party within the meaning of the Securities
Act or the Exchange Act shall have the same rights to contribution as such
indemnified party and each person, if any, who controls the Company or the
Guarantors within the meaning of the Securities Act or the Exchange Act shall
have the same rights to contribution as the Company or the Guarantors, as the
case may be.


(e)       The agreements contained in this Section 5 shall survive the sale of
the Securities pursuant to a Registration Statement and shall remain in full
force and effect, regardless of any termination or cancellation of this
Agreement or any investigation made by or on behalf of any indemnified party.




 
-14-

--------------------------------------------------------------------------------

 


6.         Additional Interest Under Certain Circumstances.


(a)      Additional interest (the “Additional Interest”) with respect to the
Transfer Restricted Securities shall be assessed as follows if any of the
following events occur (each such event in clauses (i) through (iv) below a
“Registration Default”):


(i)   the Company and the Guarantors fail to file any Registration Statement
required by this Agreement on or prior to the applicable deadline;


(ii)      any Registration Statement is not declared effective on or prior to
the applicable effectiveness deadline;


(iii)     the Registered Exchange Offer is not consummated on or prior to the
Consummation Deadline; or


(iv)     If after either the Exchange Offer Registration Statement or the Shelf
Registration Statement required by this Agreement has been declared effective by
the Commission but(A) such Registration Statement thereafter ceases to be
effective; or (B) such Registration Statement or the related prospectus ceases
to be usable (except as permitted in paragraph (b)) in connection with resales
of Transfer Restricted Securities, during the Exchange Offer Registration Period
or the Shelf Registration Period, as applicable, except, in the case of the
Exchange Offer Registration Statement, following the consummation of the
Registered Exchange Offer with respect to all Securities tendered in connection
therewith, because either (1) any event occurs as a result of which the related
prospectus forming part of such Registration Statement would include any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein in the light of the circumstances under which they
were made not misleading, (2) it shall be necessary to amend such Registration
Statement or supplement the related prospectus, to comply with the Securities
Act or the Exchange Act or the respective rules thereunder, or (3) such
Registration Statement is a Shelf Registration Statement that has expired before
a replacement Shelf Registration Statement has become effective causing an
interruption in the ability of Holders of Securities covered by the expiring
Shelf Registration Statement to make registered dispositions during a time when
the Company remains under an obligation to keep a Shelf Registration Statement
effective pursuant to this Agreement.


Additional Interest shall accrue on the Transfer Restricted Securities affected
by a Registration Default over and above the interest otherwise payable on the
Transfer Restricted Securities from and including the date on which any such
Registration Default shall occur to but excluding the date on which all such
Registration Defaults have been cured, at a rate of 0.25% per annum for the
first 90-day period immediately following the occurrence of a Registration
Default, to be increased by an additional 0.25% per annum with respect to each
subsequent 90-day period until all Registration Defaults have been cured, up to
a maximum additional interest rate of 1.00% per annum. The Company will not be
required to pay Additional Interest for more than one Registration Default at
any given time.


(b)       A Registration Default referred to in Section 6(a)(iv) hereof shall be
deemed not to have occurred and be continuing in relation to a Shelf
Registration Statement or the related prospectus if (i) such Registration
Default has occurred solely as a result of (x) the filing of a post-effective
amendment to such Shelf Registration Statement to incorporate annual audited
financial information with respect to the Company where such post-effective
amendment is not yet effective and needs to be declared effective to permit
Holders to use the related prospectus or (y) other material events with respect
to the Company that would need to be described in such Shelf Registration
Statement or the related prospectus




 
-15-

--------------------------------------------------------------------------------

 


and (ii) in the case of clause (y), the Company is proceeding promptly and in
good faith to amend or supplement such Shelf Registration Statement and related
prospectus to describe such events; provided, however, that in any case if such
Registration Default occurs for a continuous period in excess of 45 days,
Additional Interest shall be payable in accordance with the above paragraph from
the day such Registration Default occurs until such Registration Default is
cured.


(c)       Any amounts of Additional Interest due pursuant to Section 6(a) above
will be payable in cash on the regular interest payment dates with respect to
the Transfer Restricted Securities. The amount of Additional Interest will be
determined by multiplying the applicable Additional Interest rate by the
principal amount of the Transfer Restricted Securities, multiplied by a
fraction, the numerator of which is the number of days such Additional Interest
rate was applicable during such period (determined on the basis of a 360-day
year comprised of twelve 30-day months), and the denominator of which is 360.


(d)       “Transfer Restricted Securities” means each Security until (i) the
date on which such Security has been exchanged by a person other than a
broker-dealer for a freely transferable Exchange Security in the Registered
Exchange Offer, (ii) following the exchange by a broker-dealer in the Registered
Exchange Offer of an Initial Security for an Exchange Security, the date on
which such Exchange Security is sold to a purchaser who receives from such
broker-dealer on or prior to the date of such sale a copy of the prospectus
contained in the Exchange Offer Registration Statement, (iii) the date on which
such Initial Security has been effectively registered under the Securities Act
and disposed of in accordance with the Shelf Registration Statement or (iv) the
date on which such Initial Security is distributed to the public pursuant to
Rule 144 under the Securities Act; provided that such Initial Security does not
bear any restrictive legend relating to the Securities Act and does not bear a
restricted CUSIP number.


7.         Rules 144 and 144A. The Company and the Guarantors shall use their
commercially reasonable efforts to file the reports required to be filed by it
under the Securities Act and the Exchange Act in a timely manner and, if at any
time the Company is not required to file such reports, it will, upon the request
of any Holder of Initial Securities that are “restricted securities” within the
meaning of Rule 144 and are not saleable pursuant to Rule 144(d), make publicly
available other information so long as necessary to permit sales of their
securities pursuant to Rules 144 and 144A. The Company and the Guarantors
covenant that they will take such further action as any Holder of Initial
Securities may reasonably request, all to the extent required from time to time
to enable such Holder to sell Initial Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rules 144 and
144A (including the requirements of Rule 144A(d)(4)). The Company, on behalf of
itself and the Guarantors, will provide a copy of this Agreement to prospective
purchasers of Initial Securities identified to the Company by the Initial
Purchasers upon request. If the Company ceases to be a reporting company under
the Exchange Act, upon the request of any Holder of Initial Securities, the
Company shall deliver to such Holder a written statement as to whether it has
complied with such requirements. Notwithstanding the foregoing, nothing in this
Section 7 shall be deemed to require the Company and the Guarantors to register
any of their securities pursuant to the Exchange Act.


8.         Underwritten Registrations. If any of the Transfer Restricted
Securities covered by any Shelf Registration are to be sold in an underwritten
offering, the investment banker or investment bankers and manager or managers
that will administer the offering (“Managing Underwriters”) will be selected by
the Holders of a majority in aggregate principal amount of such Transfer
Restricted Securities to be included in such offering, subject to approval by
the Company, which will not be unreasonably withheld or delayed.




 
-16-

--------------------------------------------------------------------------------

 


No person may participate in any underwritten registration hereunder unless such
person (i) agrees to sell such person’s Transfer Restricted Securities on the
basis reasonably provided in any underwriting arrangements approved by the
persons entitled hereunder to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements, lock-up agreements and other documents reasonably required under the
terms of such underwriting arrangements.


9.         Miscellaneous.


(a)        Amendments and Waivers. The provisions of this Agreement may not be
amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, except by the Company on behalf of
itself and the Guarantors and the written consent of the Holders of a majority
in principal amount of the Transfer Restricted Securities affected by such
amendment, modification, supplement, waiver or consents.


(b)       Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand delivery, first-class mail,
facsimile transmission, or air courier which guarantees overnight delivery:


(i)    if to a Holder of the Securities, at the most current address given by
such Holder to the Company.


(ii)        if to the Initial Purchasers:


Merrill Lynch, Pierce, Fenner & Smith Incorporated,
One Bryant Park
New York, NY 10036 Fax No.: (212) 901-7897
Attention: Legal Department
 
with a copy to:


Cahill Gordon & Reindel LLP
80 Pine Street
New York, NY 10005
Fax No.: (212) 378-2169
Attention: Stuart G. Downing


(iii)       if to the Company or the Guarantors, at their address as follows:


Ruby Tuesday, Inc.
150 West Church Avenue
Maryville, TN 37801
Fax No.: (865) 379-6817
Attention: Scarlett May




 
-17-

--------------------------------------------------------------------------------

 

 
with a copy to:


Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, NY 10017
Fax No.: (212) 701-5550
Attention: John Crowley


All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; three business days after
being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged by recipient’s facsimile machine operator, if sent by facsimile
transmission; and on the day delivered, if sent by overnight air courier
guaranteeing next day delivery.


(c)        No Inconsistent Agreements. The Company has not, as of the date
hereof, entered into, nor shall it, on or after the date hereof, enter into, any
agreement with respect to its securities that is inconsistent with the rights
granted to the Holders herein or otherwise conflicts with the provisions hereof.


(d)       Successors and Assigns. This Agreement shall be binding upon the
Company and its successors and assigns.


(e)       Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.


(f)        Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.


(g)       Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS.


(h)       Severability. If any one or more of the provisions contained herein,
or the application thereof in any circumstance, is held invalid, illegal or
unenforceable, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby.


(i)        Securities Held by the Company. Whenever the consent or approval of
Holders of a specified percentage of principal amount of Securities is required
hereunder, Securities held by the Company or its affiliates (other than
subsequent Holders of Securities if such subsequent Holders are deemed to be
affiliates solely by reason of their holdings of such Securities) shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage.

 
 
-18-

--------------------------------------------------------------------------------

 


If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the Initial Purchasers, the Company and the Guarantors in accordance with its
terms.
 
 

 
Very truly yours,
 
RUBY TUESDAY, INC.
         
 
By:
/s/ Marguerite N. Duffy        Name: Marguerite N. Duffy        Title:   Senior
Vice President and Chief Financial Officer          

 
 

 
RTBD, Inc.,
as Guarantor
         
 
By:
/s/ Marguerite N. Duffy        Name: Marguerite N. Duffy        Title:  
President and Treasurer          

 
 
[Signature Page to the Registration Rights Agreement]
 
 

--------------------------------------------------------------------------------

 

 


RT Finance, Inc.,
Ruby Tuesday GC Cards, Inc.,
RT Tampa Franchise, L.P.,
RT Orlando Franchise, L.P.,
RT South Florida Franchise, L.P.,
RT New York Franchise, LLC,
RT Southwest Franchise, LLC,
RT Michiana Franchise, LLC,
RT Franchise Acquisition, LLC,
RT Kentucky Restaurant Holdings, LLC,
RT Florida Equity, LLC,
RTGC, LLC,
RT Detroit Franchise, LLC,
RT Michigan Franchise, LLC,
RT West Palm Beach Franchise, L.P.,
RT New England Franchise, LLC,
RT Long Island Franchise, LLC,
Ruby Tuesday, LLC,
RT Indianapolis Franchise, LLC,
RT Denver Franchise, L.P.,
RT Omaha Franchise, LLC,
RT KCMO Franchise, LLC,
RT Portland Franchise, LLC,
RT St. Louis Franchise, LLC,
RT Western Missouri Franchise, LLC,
RT Minneapolis Franchise, LLC,
4721 RT of Pennsylvania, Inc.,
RT Las Vegas Franchise, LLC,
RTTT, LLC,
RTT Texas, Inc.,
RT Jonesboro Club,
RT Arkansas Club, Inc.,
Ruby Tuesday of Russellville, Inc.,
Ruby Tuesday of Conway, Inc.,
RT KCMO Kansas, Inc.,
Ruby Tuesday of Bryant, Inc.,
RT McGhee Tyson, LLC,
RT Louisville Franchise, LLC,
RT One Percent Holdings, LLC,
RT One Percent Holdings, Inc.,
RT Airport, Inc.,
Quality Outdoor Services, Inc.,
RT Smith, LLC,
RT O’Toole, LLC,
Wok Hay 2, LLC,
RT Millington, LLC,
RT Northern California Franchise, LLC,
RT Distributing, LLC,
RT Restaurant Services, LLC,
RTTA, LP,
RT Minneapolis Holdings, LLC,
RT New Hampshire Restaurant Holdings,
RT Denver, Inc.,
LLC,
 
RT Orlando, Inc.,
RT Omaha Holdings, LLC,
RT Tampa, Inc.,
RT Louisville, Inc.,
 
RT South Florida, Inc.,
 
RT West Palm Beach, Inc.,

 
 
 

 
as Guarantor
         
 
By:
/s/ Marguerite N. Duffy        Name: Marguerite N. Duffy        Title:   Vice
President          

 
 
 
 

 


[Signature Page to the Registration Rights Agreement]

 
 

--------------------------------------------------------------------------------

 




The foregoing Registration Rights
Agreement is hereby confirmed
and accepted as of the date first
above written.






MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED
 
       
By:
/s/ Matt Holbrook
   
Title:  Matt Holbrook
    Title:  Director        

 
 
Acting in its own capacity and
as the Representative
of the Initial Purchasers









 




[Signature Page to the Registration Rights Agreement]

 
 

--------------------------------------------------------------------------------

 


ANNEX A




Each broker-dealer that receives Exchange Securities for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such Exchange Securities. The Letter
of Transmittal states that by so acknowledging and by delivering a prospectus, a
broker-dealer will not be deemed to admit that it is an “underwriter” within the
meaning of the Securities Act. This Prospectus, as it may be amended or
supplemented from time to time, may be used by a broker-dealer in connection
with resales of Exchange Securities received in exchange for Initial Securities
where such Initial Securities were acquired by such broker-dealer as a result of
market-making activities or other trading activities. The Company has agreed
that, for a period of 90 days after the Expiration Date (as defined herein), it
will make this Prospectus available to any broker-dealer for use in connection
with any such resale. See “Plan of Distribution.”
 

 
 
 

--------------------------------------------------------------------------------

 


ANNEX B




Each broker-dealer that receives Exchange Securities for its own account in
exchange for Initial Securities, where such Initial Securities were acquired by
such broker-dealer as a result of market-making activities or other trading
activities, must acknowledge that it will deliver a prospectus in connection
with any resale of such Exchange Securities. See “Plan of Distribution.”
 

 
 
 

--------------------------------------------------------------------------------

 


ANNEX C




PLAN OF DISTRIBUTION


Each broker-dealer that receives Exchange Securities for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such Exchange Securities. This
Prospectus, as it may be amended or supplemented from time to time, may be used
by a broker-dealer in connection with resales of Exchange Securities received in
exchange for Initial Securities where such Initial Securities were acquired as a
result of market-making activities or other trading activities. The Company has
agreed that, for a period of 90 days after the Expiration Date, it will make
this prospectus, as amended or supplemented, available to any broker-dealer for
use in connection with any such resale. In addition, until , 20 , all dealers
effecting transactions in the Exchange Securities may be required to deliver a
prospectus.1


The Company will not receive any proceeds from any sale of Exchange Securities
by broker-dealers. Exchange Securities received by broker-dealers for their own
account pursuant to the Exchange Offer may be sold from time to time in one or
more transactions in the over-the-counter market, in negotiated transactions,
through the writing of options on the Exchange Securities or a combination of
such methods of resale, at market prices prevailing at the time of resale, at
prices related to such prevailing market prices or negotiated prices. Any such
resale may be made directly to purchasers or to or through brokers or dealers
who may receive compensation in the form of commissions or concessions from any
such broker-dealer or the purchasers of any such Exchange Securities. Any
broker-dealer that resells Exchange Securities that were received by it for its
own account pursuant to the Exchange Offer and any broker or dealer that
participates in a distribution of such Exchange Securities may be deemed to be
an “underwriter” within the meaning of the Securities Act and any profit on any
such resale of Exchange Securities and any commission or concessions received by
any such persons may be deemed to be underwriting compensation under the
Securities Act. The Letter of Transmittal states that, by acknowledging that it
will deliver and by delivering a prospectus, a broker-dealer will not be deemed
to admit that it is an “underwriter” within the meaning of the Securities Act.


For a period of 90 days after the Expiration Date the Company will promptly send
additional copies of this Prospectus and any amendment or supplement to this
Prospectus to any broker-dealer that requests such documents in the Letter of
Transmittal. The Company has agreed to pay all of its expenses incident to the
Exchange Offer other than commissions or concessions of any brokers or dealers
and will indemnify the Holders of the Securities (including any broker-dealers)
against certain liabilities, including liabilities under the Securities Act.












___________________
1   In addition, the legend required by Item 502(b) of Regulation S-K will
appear on the back cover page of theExchange Offer prospectus.



 
 

--------------------------------------------------------------------------------

 


ANNEX D




___ CHECK HERE IF YOU ARE A BROKER-DEALER AND WISH TO RECEIVE 10 ADDITIONAL
COPIES OF THE PROSPECTUS AND 10 COPIES OF ANY AMENDMENTS OR SUPPLEMENTS THERETO.
 
 
Name:
     
Address:
             

 
 




If the undersigned is not a broker-dealer, the undersigned represents that it is
not engaged in, and does not intend to engage in, a distribution of Exchange
Securities. If the undersigned is a broker-dealer that will receive Exchange
Securities for its own account in exchange for Initial Securities that were
acquired as a result of market-making activities or other trading activities, it
acknowledges that it will deliver a prospectus in connection with any resale of
such Exchange Securities; however, by so acknowledging and by delivering a
prospectus, the undersigned will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act.
 
 
 
 

--------------------------------------------------------------------------------

 